Houck, J.,
Norman D. Wagner, 17 years of age, and John F. Wagner, 12 years of age, are the children of defendant and Emma F. Wagner. The parents were divorced prior to 1933, and defendant remarried. On April 17, 1933, defendant was directed to pay $50 a month for the support of his two children. On August 9, 1937, he took a rule on his divorced wife to show cause why the order should not be reduced. Hearing was had on September 24,1937.
Defendant’s contention is that his elder son, having completed his high school education, has now reached an age where he should be self-supporting. Defendant earns $225 a month. His elder son entered Kutztown State Teachers College last September. During the summer he worked at odd jobs, but his earnings were not disclosed. The father’s financial condition is not such that he may be required, out of his earnings, to provide a college education for his son, who, it appears, has become estranged. Consequently, we have concluded that the support order must be reduced.
Fortunately, however, this boy will be able to pursue his course at Kutztown. The father, with some assistance from the boy’s mother, accumulated a fund prior to the divorce for the use of this boy. The fund now amounts to $791.75. It is deposited in a joint account to the credit of defendant and his divorced wife. Defendant is satisfied to have this fund used for his son’s education. We have withheld disposition of the case pending a definite agreement between the parties respecting the use of this fund, but no definite agreement has been made. If the parties cannot agree between themselves concerning the manner in which the fund is to be disbursed, a guardian should be appointed for the young man, and the fund disbursed under the supervision of the appropriate orphans’ court. We are reducing the order of support on condition that the fund in question be made available for the education of Norman D. Wagner.
*411And now, November 22, 1937, the order of support heretofore made is modified to provide that defendant pay the prosecutrix for the support of their child, John F. Wagner, the sum of $30 a month, payable semi-monthly.